      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                  Page 1 of 48 PageID 1


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

  DARRELL W. MCCOWAN,               §
                                    §
                         Plaintiff, §
                                    §                              CIVIL ACTION NO.
  v.                                §
                                    §                          _______________________
  GREAT WEST CASUALTY COMPANY, §
                                    §
                        Defendant. §
                                    §
                                    §


                           DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. 1331, 1332, 1441 and 1446, DEFENDANT GREAT WEST CASUALTY

 COMPANY (“Defendant” or “GWCC”) respectfully removes to this Court the action filed by

 Plaintiff DARRELL W. MCCOWAN (“Plaintiff” or “McCowan”) and captioned Cause No. DC-19-

 06818, Darrell W. McCowan v. Great West Casualty Company, in the 116th Judicial District Court

 of Dallas County, Texas (the “State Court Litigation”). In support of removal, Defendant states as

 follows:

                                         I. INTRODUCTION

        1.      On May 13, 2019, Plaintiff commenced the State Court Litigation by filing

 Plaintiff’s Original Petition (the “Original Petition”) in the 116th Judicial District Court of Dallas

 County, Texas. In his Original Petition, Plaintiff asserts claims for race and color discrimination,

 retaliation, and hostile work environment under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

 § 2000e et seq., (“Title VII”) and Chapter 21 of the Texas Labor Code (“Chapter 21”), along with

 claims of race and color discrimination and retaliation under 42 U.S.C. § 1981 (“Section 1981”).




DEFENDANT’S NOTICE OF REMOVAL – Page 1
DB1/ 104173171.7
      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 2 of 48 PageID 2


 See Original Petition ¶¶ 42 - 76. Plaintiff seeks monetary relief of over $200,000.00. Original

 Petition ¶ 19.

         2.       GWCC was served with Plaintiff’s Original Petition and Summons via its

 registered agent on May 20, 2019.

         3.       GWCC timely filed its Original Answer, which includes a General Denial, in state

 court on June 6, 2019.

                                 II. GROUNDS FOR REMOVAL

         1.       Removal is proper because the State Court Litigation is one over which the federal

 district courts have original jurisdiction. See 28 U.S.C. ¶ 1441(a). Specifically, this Court has

 original jurisdiction over this civil action because (i) Plaintiff’s claims present a federal question,

 see 28 U.S.C. § 1331, and (ii) there is complete diversity of citizenship among the parties and the

 amount in controversy exceeds $75,000, see 28 U.S.C. § 1332(a).

 B.      Federal Question Jurisdiction

         1.       A federal district court has original jurisdiction under 28 U.S.C. § 1331, over all

 civil actions arising under the Constitution, laws, or treaties of the United States. In the State Court

 Litigation, Plaintiff asserts that he was subject to discrimination, retaliation, and a hostile work

 environment on the basis of his race and color, in violation of Title VII and Section 1981, and

 seeks damages pursuant to these statutes as a result. See Original Petition ¶¶ 57-76. Plaintiff’s

 asserted causes of action under Title VII and Section 1981 are those over which this Court has

 original jurisdiction under 28 U.S.C. § 1331. As such, this is a matter which may be removed to

 this Court by Defendant pursuant to 28 U.S.C. § 1441(a).

         2.       In addition, Plaintiff alleges state law claims under Chapter 21 over which this

 Court has supplemental jurisdiction. 28 U.S.C. § 1367(a); see Original Petition ¶¶ 42-56. Plaintiff’s



DEFENDANT’S NOTICE OF REMOVAL – Page 2
DB1/ 104173171.7
      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                 Page 3 of 48 PageID 3


 state law claims under Chapter 21 are so related to Plaintiff’s claims under Title VII and Section

 1981 – over which this Court has original jurisdiction – that they form part of the same case or

 controversy under Article III of the United States Constitution. See 28 U.S.C. § 1367(a). Further,

 Plaintiff’s claims under Chapter 21 do not present independent, novel or complex state law issues.

 See 28 U.S.C. § 1367(a), (c).

 C.     Diversity Jurisdiction

        1.      This Court also has original jurisdiction over this action under 28 U.S.C. § 1332(a),

 and this matter is one which may be removed to this Court by Defendant pursuant to 28 U.S.C. §

 1441. Defendant is incorporated under the laws of – and is headquartered in – Nebraska. See

 EXHIBIT A, Declaration of Craig A. Posson (“Posson Declaration”).           Defendant’s Nebraska

 headquarters, located at 1100 West 29th St., South Sioux City, Nebraska 68776, serves as the

 center of direction, control, and coordination for the Company’s operations. See EXHIBIT A, Posson

 Declaration. The majority of Defendant’s executive and administrative functions (including, but

 not limited to, operations, corporate finance, accounting, human resources, payroll management,

 marketing, legal, and information systems) are performed at its headquarters, and Defendant’s

 corporate officers, including its Chairman, CEO, President and Chief Underwriting Officer,

 Executive Vice-President and COO, and Sr. Vice-President and Chief Accounting Officer work

 from its headquarters. See EXHIBIT A, Posson Declaration. As such, Defendant’s principal place

 of business is in Nebraska, and consequently, at the time of filing and at the time of removal,

 GWCC was and continues to be a citizen of Nebraska. 28 U.S.C. §1332(c). Hertz Corp. v. Friend,

 559 U.S. 77, 92-93, 130 S.Ct. 1181, 1192-1193, 175 L.Ed.2d 1029 (2010) (term “principal place

 of business” in federal diversity jurisdiction statute refers to the place where a corporation’s

 officers direct, control and coordinate the corporation’s activities); Tour Strategy LLC v. Star-



DEFENDANT’S NOTICE OF REMOVAL – Page 3
DB1/ 104173171.7
      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                 Page 4 of 48 PageID 4


 Telegram, Inc., No. 4:18-cv-074-A, 2018 WL 1796555, at *3 (N.D. Tex. April 16, 2018) (applying

 Hertz to conclude that the defendant’s principal place of business was in California, despite

 evidence that almost all of the defendant’s employees were in Texas and most of its visible

 business activities occurred in this state, based on the dispositive fact that the corporation’s high

 level officers directed, controlled and coordinated the defendant’s activities from California).

           2.   Neither Defendant’s headquarters nor its principal place of business were ever

 located in the State of Texas. See EXHIBIT A, Posson Declaration. No change of citizenship has

 occurred since the commencement of the State Court Litigation.

           3.   Plaintiff is Texas citizen and resident. See Original Petition, ¶ 1. Therefore,

 complete diversity of citizenship exists between Plaintiff and GWCC. See 28 U.S.C. §§ 1332(a)(1),

 (c)(1).

           4.   Additionally, as reflected in his Original Petition, Plaintiff is seeking monetary

 damages in excess of $200,000. See Original Petition, ¶ 19. Accordingly, as is evident from the

 face of Plaintiff’s Original Petition, this case exceeds the requisite amount in controversy of

 $75,000. 28 U.S.C. § 1332(a).

           5.   Because there is complete diversity of citizenship between the parties involved in

 this lawsuit and the amount in controversy exceeds $75,000, this Court has original jurisdiction

 over this matter under 28 U.S.C. § 1332(a), and – as such – removal of this case is proper under

 28 U.S.C. § 1441(a).

                                   III. REMOVAL IS TIMELY

           1.   Defendant files this Notice within 30 days of receipt and service of Plaintiff’s

 Original Petition. Accordingly, this Notice is timely filed pursuant to 28 U.S.C. § 1446(b).




DEFENDANT’S NOTICE OF REMOVAL – Page 4
DB1/ 104173171.7
      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 5 of 48 PageID 5


                                            IV. NOTICE

        1.      Upon filing this Notice of Removal, Defendant will provide written notification to

 Plaintiff and will file a copy of this Notice of Removal with the District Clerk for the 116th Judicial

 District Court of Dallas County, Texas, in accord with 28 U.S.C. § 1446(d).

                                      V. VENUE IS PROPER

        1.      By reason of the foregoing, Defendant is entitled to have this cause removed from

 the 116th Judicial District Court of Dallas County, Texas, to the United States District Court for

 the Northern District of Texas, Dallas Division, such being the district and division where this suit

 is currently pending, and conditioned that Defendant will pay all costs and disbursements incurred

 by reason of the removal proceedings should it be determined that this case was not removable or

 not properly removed. See 28 U.S.C. § 1441(a).

                           VI. INDEX OF MATTERS BEING FILED

        1.      In accordance with 28 U.S.C. § 1446(a) and/or Local Rule 81.1, attached hereto as

 EXHIBIT “B” is an index and true and correct copies of all process, pleadings, and orders filed in

 the State Court Litigation, as well as the docket sheet for the State Court Litigation. Other than the

 items attached as Exhibit B, no other pleadings or motions have been filed, and no other orders

 have been signed, in the State Court Litigation.

        2.      Furthermore, contemporaneous with the filing of this Notice, Defendant is filing

 separately a signed certificate of interested persons that complies with Local Rule 3.1(c) or 3.2(e).

 Defendant is also filing contemporaneously herewith its civil coversheet and its supplemental

 coversheet.




DEFENDANT’S NOTICE OF REMOVAL – Page 5
DB1/ 104173171.7
         Case 3:19-cv-01401-B Document 1 Filed 06/11/19               Page 6 of 48 PageID 6


                                      VII. JURY DEMAND

          1.    Plaintiff demanded a jury in the state court action. See Plaintiff’s Original Petition,

 ¶ 81.

                                         VIII. CONCLUSION

          WHEREFORE, pursuant to the aforesaid statutes and in conformance with the

 requirements set forth in 28 U.S.C. § 1446, Defendant removes the case styled Darrell W.

 McCowan v. Great West Casualty Company, Cause No. DC-19-06818, from the District Court of

 Dallas County, 116th Judicial District, as of the 11th day of June, 2019, and requests that, upon

 final resolution of the matter, Plaintiff take nothing by way of his claims against Defendant, and

 that Defendant receive such other and further relief, as law or in equity, to which it may be justly

 entitled. Defendant further prays that this Court place this action on its docket for further

 proceedings and that this Court issue all necessary orders.


  Dated: June 11, 2019                               Respectfully submitted,
                                                     MORGAN, LEWIS & BOCKIUS LLP


                                                     /s/Robert E. Sheeder
                                                     Robert E. Sheeder
                                                     Attorney-in-Charge
                                                     State Bar No. 18174300
                                                     robert.sheeder@morganlewis.com

                                                     Lauren A. West
                                                     State Bar No. 24070831
                                                     lauren.west@morganlewis.com

                                                     1717 Main Street, Suite 3200
                                                     Dallas, Texas 75201
                                                     T: (214).466.4000
                                                     F: (214).466.4001

                                                     ATTORNEYS FOR DEFENDANT
                                                     GREAT WEST CASUALTY COMPANY


DEFENDANT’S NOTICE OF REMOVAL – Page 6
DB1/ 104173171.7
      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                 Page 7 of 48 PageID 7



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of June 2019, I electronically filed Defendant’s Notice
 of Removal with the Clerk of the Court using the CM/ECF system. Any counsel not registered
 with the CM/ECF system are being served by certified mail, return receipt requested:

                                                      /s/ Robert E. Sheeder
                                                      Robert E. Sheeder




DEFENDANT’S NOTICE OF REMOVAL – Page 7
DB1/ 104173171.7
Case 3:19-cv-01401-B Document 1 Filed 06/11/19   Page 8 of 48 PageID 8




                     EXHIBIT A
                     EXHIBIT A
       Case 3:19-cv-01401-B Document 1 Filed 06/11/19               Page 9 of 48 PageID 9


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

  DARRELL W. MCCOWAN,

                                    Plaintiff,
                                                               CIVIL ACTION NO.
  v.

  GREAT WEST CASUALTY COMPANY,

                                  Defendant.



                         DECLARATION OF CRAIG A. POSSON

                My name is Craig A. Posson. I am over eighteen years of age, of sound mind,
        have never been convicted of a felony, and am capable of making this Declaration. I
        have personal knowledge regarding the facts and statements made herein and they are
        true and correct.

 2.            I am the General Counsel and Secretary of Great West Casualty Company. I have
        held this position with Great West Casualty Company ("GWCC") since November I,
        2013.

 3.            GWCC is a corporation organized and existing under the laws of the State of
       Nebraska. Its headquarters and principal place of business is located at 1100 West 29th
       St., South Sioux City, Nebraska 68776.

 4.            GWCC's headquarters serve as the center of direction, control, and coordination
       for the Company's operations. The majority of GWCC's executive and administrative
       functions (including but not limited to operations, corporate finance, accounting, human
       resources, payroll management, marketing, legal, and information systems) are
       performed at Defendant's corporate headquarters. Its Chairman, CEO, President and
       Chief Underwriting Officer, Executive Vice-President and COO, and Sr. Vice-President
       & Chief Accounting Officer all work at its headquarters.

 5.            Neither GWCC's headquarters nor principal place of business were ever located
       in the State of Texas.

       I declare under penalty of perjury under the laws of the United States of America that the
       foregoing is true and correct. Executed on this 4th day of June, 2019.


                                                 Cr fig A. Posson


 DECLARATION OF CRAIG A. POSSON                                                         PAGE - 1
D81/ 104413881.4
Case 3:19-cv-01401-B Document 1 Filed 06/11/19   Page 10 of 48 PageID 10




                       EXHIBIT B
                       EXHIBIT B
     Case 3:19-cv-01401-B Document 1 Filed 06/11/19      Page 11 of 48 PageID 11


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 DARRELL W. MCCOWAN,             §
                                 §
                      Plaintiff, §
                                 §                   CIVIL ACTION NO.
 v.                              §
                                 §                _______________________
 GREAT WEST CASUALTY             §
 COMPANY,                        §
                                 §
                    Defendant. §
                                 §

                   INDEX OF STATE COURT DOCUMENTS

     1.     05/13/2019   Plaintiff’s Original Petition
     2.     05/15/2019   Issue Citation
     3.     05/20/2019   Executed Citation
     4.     06/06/2019   Defendant’s General Denial
     5.     06/07/2019   Reid Vacation Letter
     6.     06/10/2019   Sheeder Vacation Letter
     7.                  Docket/Case Information Sheet




DB1/ 104638101.1
      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                                           Page 12 of 48 PageID 12




FORM NO. 353-3 - CITATION                                                                                         ESERVE
THE STATE OF TEXAS                                                                                               CITATION
To:
        GREAT WEST CASUALTY COMPANY                                                                              DC-19-06818
        SERVE ATTORNEY FOR SERVICE
        DAVID SARGENT
        1717 MAIN ST STE 4750
                                                                                                            DARRELL W MCCOWAN
        DALLAS TX 75201-7346                                                                                         vs.
                                                                                                        GREAT WEST CASUALTY COMPANY
GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the              ISSUED THIS
expiration of twenty days after you were served this citation and petition, a default judgment may be       15th day of May, 2019
taken against you. Your answer should be addressed to the clerk of the 116th District Court at 600
Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                               FELICIA PITRE
Said Plaintiff being DARRELL W MCCOWAN                                                                       Clerk District Courts,
                                                                                                             Dallas County, Texas
Filed in said Court 13th day of May, 2019 against

GREAT WEST CASUALTY COMPANY                                                                             By: FERNANDO SOTO, Deputy

For Suit, said suit being numbered DC-I9-06818, the nature of which demand is as follows:
Suit on EMPLOYMENT etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of                          Attorney for Plaintiff
which accompanies this citation. If this citation is not served, it shall be returned unexecuted.              WILLIAM E REID
                                                                                                              REID & DENNIS PC
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                              2600 DALLAS PARKWAY
Given under my hand and the Seal of said Court at office this 15th day of May, 2019.                               SUITE 380
                                                                                                            DALLAS TX 75034-8128
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                      214-618-1400

                                 ,i„yotdvls_AP                                                             wreid@reiddennis.com
                        By          •                                 Deputy
                              FERNANDO SOTO
                                                                                                           DALLAS COUNTY
                                                                                                            SERVICE FEES
                                                                                                              NOT PAID
                                                                                                                         FILED
1 CIT ESERVE                                                                                                 DALLAS COUNTY
         Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 13 of 48 PageID 13            5/13/2019 1:12 PM
                                                                                                                FELICIA PITRE
                                                                                                             DISTRICT CLERK

                                                                                                    Stephanie Clark
                                                DC-19-06818
                                         NO.

        DARRELL W. MCCOWAN                                          IN THE DISTRIC COURT
                      Plaintiff,

        VS.                                                             JUDICIAL DISTRICT

        GREAT WEST CASUALTY COMPANY
                      Defendant.                                    DALLAS COUNTY, TEXAS


                                   PLAINTIFF'S ORIGINAL PETITION

        TO THE HONORABLE JUDGE OF SAID COURT:

               Plaintiff DARRELL MCCOWAN files Plaintiff's Original Petition against Defendant

        GREAT WEST CASUALTY COMPANY (Defendant or Great West) and in support thereof

        would respectfully show the Court as follows:

                                                     I.
                                                THE PARTIES

           1. Darrell McCowan at all times material hereto, was a Texas citizen and resident. Plaintiff

               was employed by Great West at a facility in Texas, where Great West maintains its

               principal place of business. Great West does business in Texas.         Plaintiff has been

               subjected to unlawful employment practices committed in the State of Texas.

           2. Great West Casualty Company is an employer within the meaning of Chapter 21 of

               the Texas Labor Code. Great West is a Nebraska corporation licensed to sell insurance

               in the state of Texas. Great West Casualty Company can be served with process by serving

               its attorney for service, David Sargent, 1717 Main St., Ste 4750, Dallas Texas, 75201-7346.

               ISSUANCE OF CITATION IS HEREBY REQUESTED.

                                                  II.
                                            SUMMARY OF ACTION




       PLAINTIFF'S ORIGINAL PETITION — Page 1
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                  Page 14 of 48 PageID 14



   3. This is a suit seeking compensatory, declaratory, injunctive and other relief to secure the

      rights of Plaintiff under Chapter 21 of the Texas Labor Code. This suit is being brought to

      prevent Great West from maintaining its policy, practice, custom or usage of discriminating

      against Plaintiff in regard to compensation, terms, conditions and privileges of

      employment.

  4. Defendant Great West prides itself as being one of America's largest insurers of trucking

      companies because of our reputation for unparalleled products and services. Great West

      has five offices throughout the United States, one of them located in Texas. Defendant

      Great West employed at least fifteen or more employees.

  5. Darrell McCowan asserts a disparate discipline discrimination claim. Mr. McCowan was

      treated differently than similarly situated co-workers who engaged in comparable rule or

      policy violations and received more lenient discipline. Non-black African American co-

      workers involved in acts against Great Western of comparable seriousness received more

      favorable treatment.

  6. Great West's website Corporate Culture page states: "Our Golden Rule" is: "Respect

      the dignity of each individual and treat all persons impacted by our actions and

      decisions with fairness and honesty."            Great West seemingly understood that

      employees are human and make mistakes unless they are African American.

  7. Great West showed compassion and understanding to non-black African American

      employees who- did not follow company policy and engaged in conduct of more or

      comparable seriousness: i.e. stealing, using the company credit card for personal use,

      falling asleep at work at their desk, coming to work intoxicated and drinking alcohol during

      lunch, not answering the phone when designated as the "on-call adjuster" and/or using the




PLAINTIFF'S ORIGINAL PETITION — Page 2
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                  Page 15 of 48 PageID 15



     company credit card for placing gambling debts. For company infractions such as these,

      non-black African American employees received grace and more lenient discipline and

     were put on corrective action plans and given the opportunity to continue their

     employment. Mr. McCowan's immediate supervisor understood this and objected to Great

     West's decision to terminate Mr. McCowan. Great West did not enforce its rules

     evenhandedly. The stated reasons Great West used for terminating Mr. McCowan were

     simply pretext.

  8. Great West's corporate management did not treat black African-American employees the

     same as it treated its non-black African American employees. Great West dealt with its

     non-black African American employees differently, as long as they did not oppose or

     object to Great West's racial discrimination of African American employees.

  9. Plaintiff Darrell McCowan is a Black African American male who had worked at Great

     West's Texas office for 5 years, when he was suddenly and maliciously terminated and

     accused of "fraud" during the holiday season in December 2018. Great West's Nebraska

     corporate management implemented disparate treatment of Mr. McCowan that failed to

     meet the basic definition of respect and failed   to   comply with Great West's Texas HR

     policy and course of dealing.

  10. Great West contends that in December 2018, a client contacted Great West regarding the

     status of an accident claim. Great West's Vice President of Claims, Vance Severson, had

     Texas Assistant Vice President of Claims, Richard Bapst, the second in command of Great

     West's Texas office investigate and examine the matter. Mr. Bapst determined that claims

     adjuster, Darrell McCowan, made a mistake and had incorrectly entered notes into the

     computer system prematurely showing he had contacted a client, Dillon Transport, on a




PLAINTIFF'S ORIGINAL PETITION — Page 3
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                 Page 16 of 48 PageID 16



     date when he hadn't. Mr. Bapst advised Mr. Severson that Mr. McCowan was an

     exceptional adjuster and that that he would address the matter with corrective action and

     objected to terminating Mr. McCowan.         Assistant Vice President of Claims Bapst

     explained why Mr. McCowan's conduct did not warrant nor qualify as grounds for

     termination based on the way Great West had managed its employees and conducted

     business in Texas. After all, Dillon Transport did not terminate its relationship with Great

     Western in December of 2018.

  11. Mr. Bapst investigated the matter and concluded that Mr. McCowan's intentions had been

     to contact the client, and that Mr. McCowan had gotten sidetracked on another client's

     claim and hadn't contacted the client on the date reflected in the company's system.

     Assistant Vice President of Claims Bapst then counseled Mr. McCowan on his actions and

     advised Vance Severson that Mr. McCowan should be reprimanded and placed on a

     corrective action plan.

  12. At that point things became very unexplainable to Assistant Vice President of Claims

     Bapst.   Mr. Severson ignored his Assistant Vice President of Claims findings and

     recommendations and the HR protocol that was in place to manage the Texas office.

     Instead, Mr. Severson ordered a separate investigation to gather evidence to make Mr.

     McCowan look bad and hide Mr. Severson's racially motivated decision to terminate Mr.

     McCowan. Assistant Vice President of Claims Bapst objected and did not support Mr.

     Severson's decision to terminate Mr. McCowan. Assistant Vice President of Claims Bapst

     could not explain or find a legitimate business reason to treat Mr. McCowan differently

     that his non-African American peers and terminate his employment. Great West had not

     lost Dillon Transport as a client. Assistant Vice President of Claims Bapst disagreed with




PLAINTIFF'S ORIGINAL PETITION — Page 4
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 17 of 48 PageID 17



      that the pre-text decision to terminate Mr. McCowan because it substantially departed from

      Great West's normal course of dealing. Mr. McCowan, according to Great West's Texas

      course of dealing and procedure, should have been provided remedial training and placed

      on a corrective action program. However, the problem at issue was something Assistant

      Vice President of Claims Bapst could not change, i.e. the color of Mr. McCowan's skin

      and the fact he was an African American.

   13. In an attempt to cover up its racially motivated footsteps after Assistant Vice President of

      Claims Bapst objected, Great West's management decided to bypass the Texas HR

      department and send a representative from Nebraska to audit Mr. McCowan's phone

      records and computer entries to locate evidence to support Mr. Severson's decision to

      terminate Mr. McCown. Vance Severson assigned Mark McCarthy, an employee from

      South Sioux City Nebraska to come to Texas to investigate Mr. McCowan rather than

      follow the standard protocol of having the Texas Human Resource Manager in Texas

      investigate and handle the matter.      Mr. Severson's problem was that the Texas HR

      department was not going to support his decision to terminate African American

      McCowan.

  14. Vance Severson circumvented Texas Human Resource Manager in Texas ,Mary Bongard's

      responsibility to investigate and handle the McCowan matter because he understood that

      Ms. Bongard would not support his racially motivated decision to terminate Mr. McCowan.

      Mr. Severson created and authorized a pretext investigation that did not comply with Great

      West protocol, company policy and disciplinary procedures in order to find or create

      evidence to support his decision to terminate the African American.




PLAINTIFF'S ORIGINAL PETITION — Page 5
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                Page 18 of 48 PageID 18



  15. Mr. Severson instructed Assistant Vice President of Claims Bapst to terminate Mr.

     McCowan. Assistant Vice President of Claims Bapst refused to terminate Mr. McCown

     because he believed terminating Mr. McCowan was not justified and was morally wrong.

     Mr. Bapst was so distraught over Mr. Severson's discrimination that he began to experience

     anxiety and depression. Assistant Vice President of Claims Bapst could not mentally

     process or discern how to handle a direct order to terminate an employee for racially

     motivated reasons. Mr. Severson's racial discrimination created a toxic work environment

     in the Texas office for Assistant Vice President of Claims Bapst. Instead of terminating

     Mr. McCowan, Mr. Bapst sought medical treatment for his anxiety and depression created

     by the toxic environment that discriminated against a good man because of the color of his

     skin. Mr. Bapst exercised his legal right to take medical leave and provided Great West

     with a medical verification that he was not capable of working during December 18-20,

     2018.

  16. Mr. Severson was undeterred by Mr. Bapst's objection and refusal to terminate Mr.

     McCowan. Instead, Mr. Severson instructed someone to send a fraudulent memorandum

     authored by Assistant Vice President of Claims Bapst advising Mr. McCowan he was

     terminated. A true and correct copy of the fraudulent memorandum is attached hereto as

     Exhibit A. Mr. Bapst did not author nor send the December 18, 2018 memorandum to Mr.

     McCowan. Great West also retaliated against Assistant Vice President of Claims Bapst

     and terminated Mr. Bapst in retaliation for opposing Great West's racial discrimination of

     Mr. McCowan. Mr. Bapst is pursuing a wrongful termination and retaliation claim against

     Great West:. Mr. Bapst never stated: "We no longer believe that your values align with

     Great West." Mr. Bapst did not authorize anyone to use his name to terminate Mr.




PLAINTIFF'S ORIGINAL PETITION — Page 6
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                     Page 19 of 48 PageID 19



      McCowan's employment. The fraudulent memorandum advised Mr. McCowan to contact

      Mark McCarty or Brian Weatherwax. Vance Severson was copied on the fraudulent

      Memorandum.

   1 7 . When Mr. Bapst objected to Great West's discrimination, he was terminated while he was

      on medical leave.     Plaintiff McCowan files this suit to hold Defendant Great West

      accountable for its improper discriminatory conduct that cannot be tolerated in a civilized

      community.


         JURISDICTION, VENUE AND STATEMENT OF MONETARY RELIEF

  18. Jurisdiction is invoked to seek a redress of violations of the Texas Commission on Human

      Rights Act of 1983 (TCHRA), as amended Tex. Lab. Code Ann. § 21.001, et seq.,

      (Chapter 21 of the Texas Labor Code) which Act's purpose is to secure to those within

      the state freedom from discrimination in employment.

  19. Plaintiff seek relief within the jurisdictional limits of this court. Pursuant to Rule 47 of the

      TEXAS RULES OF CIVIL PROCEDURE, Plaintiff seeks monetary relief over $200,000.00 but

      not more than $1,000,000.00.

  20. Venue is proper pursuant under §15.002 of the TEXAS CIVIL PRACTICE & REMEDIES

      CODE.

                                           IV.
                                     DISCOVERY LEVEL

  21. Plaintiff intends that discovery be conducted under Level 3 of Rule 1.09.4 of the TEXAS

      RULES OF CIVIL PROCEDURE.

                                         V.
                                CONDITIONS PRECEDENT




PLAINTIFF'S ORIGINAL PETITION — Page 7
    Case 3:19-cv-01401-B Document 1 Filed 06/11/19                    Page 20 of 48 PageID 20



       22. Pursuant to Tex. R. Civ, P. 54, Plaintiff pleads that all conditions precedent have been

           performed or have occurred.

       23. Plaintiff Darrell McCowan filed a charge of race and national origin discrimination Charge

           No. 1A19690 with the Texas Workforce Civil Rights Division ("TWC") on February 13,

           2019. On May 7, 2019 the Texas Workforce Civil Rights Division similarly issued a Notice

           of Right to File a Civil Action. Great West's general counsel Craig Posson has received a

           copy of the right to sue letter.

      24. This lawsuit has been timely filed.

                                                  VI.
                                                 FACTS

A.         Defendant.

      25. Defendant Great West markets itself as an honest company and that "treat[s] everyone

           honestly andfairly, with dignity and respect"' and that it is "a family of diverse insurance

          professionals who respect and mentor each other to ensure our mutual success."2

           However, Great West's marketing and company policy does not apply to black African

           American employees.

      26. Defendant Great West treated a black African American employee, Darrell McCowan

          disparately different.

      27. During the time Plaintiff worked for Defendant Great West, he was managed by the Texas

          office. However, Defendant Great West had recently transferred control of managing the

          Texas office to Great 'West's Nebraska office. The management team of the Nebraska

          office was predominantly white and did not appreciate the benefit of working with African



    https://www.gweenet.com/culture
2   id



PLAINTIFF'S ORIGINAL PETITION — Page 8
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 21 of 48 PageID 21



         American employees. The Nebraska office held black African American employees to a

         different standard that non African American employees working at Great West.

B.      Plaintiff

     28. Darrell McCowan began working for Defendant Great West as a Sr Liability Adjuster on

        or around December 16, 2013 in the Texas office.

     29. After approximately 2.5 years, Mr. McCowan was promoted within the Texas office to a

        Sr 2 Liability Adjuster. In his papers for promotion effective June 6, 2016, his superiors

        wrote "Darrell is a professional who takes pride in how he represents Great West Casualty

        and our customers." During this time period, Mr. McCowan was under the control of the

        Texas management.

     30. Darrell's supervisor, Richard Bapst, recognized and acknowledged that Darrell was a

        dedicated hard-working employee of Great West. Darrell's Performance Appraisal

        Summaries for 2016, 2017 and 2018 continuously revealed accolades regarding Darrell's

        work performance:

            •   Delivered good customer service-consistency is the key;

            •   Darrell keeps our GWCC customers informed at key intervals in the
                claims process;

            •   Darrell is a dedicated employee and proud representative of Great West.

     31. On February 7, 2018, Executive Vice President for the Texas office, Phil Mahoney, wrote

        a personal comment on Darrell's Performance Appraisal thanking him for his "...attention

        to detail, professionalism and claims knowledge...let's make 2018 even better." By all

        accounts Darrell was a great employee who contributed to the success of the company.




PLAINTIFF'S ORIGINAL PETITION — Page 9
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                 Page 22 of 48 PageID 22



   32. Prior to December 2018, there was nothing in Darrell's employment performance with

      Great West that he was anything but a motivated and loyal employee who worked hard at

      his job as senior claims adjuster for the company.

  33. On December 10, 2018, Darrell received a claim in the company's system from client,

      Dillon Transport. Darrell entered information into the company's system and started to

      contact the client when he got sidetracked with another Great West client's claim. Darrell

      spoke with the client on December 11, 2018 at which time the client advised there was

      discrepancy in the claim status notes of a contact on December 10, 2018, which had not

      occurred. On December 12, 2018 Darrell emailed his managers, Vance Severson and

      Richard Bapst, advising he had spoken with the client and again apologized for the

      December 10, 2018 incident.

  34. Great West's Nebraska management team headed by Vice President of Claims, Vance

      Severson, advised Darrell's supervisor, Richard Bapst, that they wanted to terminate

      Darrell. Mr. Bapst objected to the termination because he felt the termination was wrong

      and believed that Mr. McCowan was being terminated because he was a black African

      American. Defendant Great West's Nebraska management team was white and imposed a

      different performance standard for African American employees.

  35. Great West's company protocol and course of dealing in Texas required Great West, at

      most, to place Mr. McCowan into a corrective action plan for his actions rather than

      terminate his employment. Despite the objections of Mr. Bapst and Mary Bongard, Mr.

      Severson issued an order to terminate Mr. McCowan. In order to find evidence to support

      his decision, Mr. Severson had the Nebraska office investigate the matter and examine Mr.

      McCowan's emails and phone records as a pretext to obtain information to support his




PLAINTIFF'S ORIGINAL PETITION — Page 10
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                 Page 23 of 48 PageID 23



     decision to terminate Mr. McCowan. Mr. Severson did not have Ms. Bongard conduct the

     HR investigation.

  36. Mr. Bapst, the second highest ranking person in the Texas office along with the Texas HR

     department didn't agree with the McCowan investigation because Great West didn't

     examine and audit others that were not black African Americans. Mr. Bapst believed Great

     West's investigation headed by Mr. Severson was simply a charade to obtain some

     evidence to support the decision to terminate a black, African American employee.

  37. Vance Severson put Mark McMarty, an employee who works out of the South Sioux City,

     Nebraska office in charge of the McCowan investigation. Regular procedure would have

     been to have Mary Bongard, the Texas HR department manager, conduct the investigation.

     However, since Mr. Severson knew Mr. Bapst and Ms. Bongard didn't agree with the

     termination. Mr. Severson stacked the deck to support his racially motivated termination

     decision.

  38. Following the pre-text investigation, on December 18, 2018 Great West terminated Darrell

     McCowan. Mr. McCowan was advised he was terminated for fraud.

  39 The Texas Great West office has had several incidences of non-black employees violating

     company procedures and policies with comparable seriousness. Non-black African

     American employees who were caught using the company credit card for personal use,

     falling asleep at their desk, coming to work intoxicated and drinking alcohol during lunch,

     not answering the phone when designated as the "on-call adjuster" and/or using the

     company credit card to place gambling bets or pay gambling debts were treated differently.

     For company infractions such as these, Great West put non-black African American

     employees on a corrective action plan. However, a black African American employee,




PLAINTIFF'S ORIGINAL PETITION — Page 11
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 24 of 48 PageID 24



      Darrell McCowan, who admittedly made a mistake had to be terminated. Mr. McCowan

      was treated less favorably than similarly situated members of a non-protected class whose

      misconduct was far more severe than Mr. McCowan's conduct.

  40. Great West's termination of Darrell McCowan because he is a black African American

      illustrates Great West's discriminatory illegal behavior.

  41.. Great West discriminated against Darrell McCowan on account of his race and the color of

      his skin in violation of Chapter 21 of the Texas Labor Code by discriminating against him in

      the terms, conditions and privileges of his employment. Great West's actions were conducted

      with malice or reckless indifference to Plaintiffs state protected rights making exemplary

     damages appropriate. Thereafter, Mr. Severson terminated Richard Bapst for opposing his

     discriminatory practice. Mr. Bapst has also asserted a retaliation claim arising from Mr.

     Severson and Great West's retaliating against him for engaging in the protected activity of

     opposing a racial discriminatory action.

                                          VII.
                                    CAUSES OF ACTION

COUNT I
RACE DISCRIMINATION AND RACIALLY HOSTILE WORK
ENVIRONMENT IN VIOLATION OF THE TEXAS LABOR CODE

  42. Plaintiff incorporates by reference all facts as set forth in the preceding paragraphs.

  43. Defendant violated Plaintiff's civil rights in violation of Chapter 21 of the Texas Labor

     Code by unlawfully discriminating against Plaintiff with respect to his race (African

     American) his color (black) because of or on the basis of Plaintiff's race and color. See

     Tex. Lab. Code §2.1.051.

  44. Under the TCHRA, an employer commits an unlawful employment practice if, because of




PLAINTIFF'S ORIGINAL PETITION — Page 12
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                  Page 25 of 48 PageID 25



      an employee's race, the employer "discharges an individual, or discriminates in any other

      manner against an individual in connection with compensation or the terms, conditions, or

      privileges of employment." TEx. LABOR CODE ANN. § 21.051(1) (Vernon 2006). The

      Texas Legislature patterned the TCHRA after federal law "for the express purpose of

      carrying out the policies of Title VII of the Civil Rights Act of 1964 and its subsequent

     amendments." Elgaghil v. Tarrant Cnty. Junior Coll., 45 S.W.3d 133, 139 (Tex. App.—

      Fort Worth 2000, pet. denied); see also Quantum Chem. Corp. v. Toennies, 47 S.W.3d

     473, 474 (Tex. 2001) (stating same).

  45. Mr. McCowan as a black African American was a member of a protected class; was

     qualified for the position; suffered an adverse employment action when he was fired and

     was treated less favorably than other similarly situated employees outside the protected

     group. See McDonnell Douglas Corp. v. Green, 41 1 U.S. 792, 802, 93 S. Ct. 1817, 1824,

     36 L. Ed. 2d 668 (1973); McCoy v. Tex. Instruments, Inc., 183 S.W.3d 548, 554 (Tex.

     App.—Dallas 2006, no pet.).

  46. Great West's termination reason was a mere pretext for unlawful discrimination.

  47. Defendant's violation consisted of discrimination of a continuous nature and led to the loss

     and impairment in whole or part, of the wages, benefits, promotions, privileges, and terms

     and conditions of Plaintiff's employment with Defendant.

  48. Defendant is vicariously liable for the acts of its managers and supervisors. Further,

     Plaintiff can show Great West's management is responsible for the discrimination and

     harassment because managers were the ones making the discriminatory and racist actions

     and decisions. Such employment practices were not job related and were not consistent

     with business necessity.




PLAINTIFF'S ORIGINAL PETITION — Page 13
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                    Page 26 of 48 PageID 26



   49. Defendant lacked effective policies, procedures, and/or training to prevent race-based

      discrimination and harassment in the workplace.

   50. Defendant's actions created a hostile work environment and subjected Plaintiff to

      discrimination and harassment.

   51. Defendant is liable to Plaintiff for race discrimination in violation of the Texas Labor Code.

      Plaintiff is a member of a racial minority. Defendant intended to discriminate against

      Plaintiff on the basis of his race, and color, African-American and Black.

  52. Plaintiff was qualified for his position. Plaintiff received promotions and accolades for his

      employment performance when he worked under the direction and control of the Texas

      office. Plaintiff was treated disparately than Hispanic and white employees without a

      legitimate reason. Plaintiff suffered monetary damages in the past and future as a result of

      Defendants' discrimination.

  53. Plaintiff's race was a motivating factor in Defendant's disparate treatment of Plaintiff and

      in its unlawful termination of employment. Defendant's discrimination proximately caused

      Plaintiff's damages.

  54. All discrimination and retaliation taken by Defendant was undertaken in bad faith, with

      malice, and intent to harm, or requisite knowledge of the potential for harm to Plaintiff.

  55. Plaintiff suffered damages as a result of the unlawful discrimination, including financial

      losses in the past and future, pain and suffering and extreme and severe mental anguish as

      well as past and future emotional damages, and all other damages as permitted at law.

  56. The above-described acts on Defendant's part were intentional, committed with malice

      and/or in disregard to Plaintiff's civil rights in violation of the Texas Labor Code, which

      proximately caused Plaintiff substantial injuries and damages.




PLAINTIFF'S ORIGINAL PETITION — Page 14
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                     Page 27 of 48 PageID 27



COUNT II
RACE DISCRIMINATION AND RACIALLY HOSTILE
WORK ENVIRONMENT IN VIOLATION OF TITLE VII

   57. Plaintiff incorporates by reference all facts as set forth in the preceding paragraphs. This

      action arises under Title VII of the 1964 Civil Rights Act, 42 U.S.C. 2000e et. seq. as amended,

      and jurisdiction is proper under said Act.

  58. Defendant violated Plaintiff's civil rights in violation of Title VII by unlawfully

      discriminating against Plaintiff with respect to his race (African American) and his color

      (black) because of or on the basis of Plaintiff's race and color. Title VII of the 1964 Civil

      Rights Act, 42 U.S.C. 2000e et. seq.

  59. Mr. McCowan as a black African American was a member of a protected class. Mr.

      McCowan was qualified for the position at issue. Mr. McCowan suffered an adverse

      employment action when he was fired by Defendant Great West. Mr. McCowan was

      treated less favorably than other similarly situated employees outside the protected group.

      Great West's termination reason was a mere pretext for the real discriminatory purpose.

  60. Defendant's violation consisted of discrimination of a continuous nature and led to the loss

      and impairment in whole or part, of the wages, benefits, promotions, privileges, and terms

      and conditions of Plaintiff's employment with Defendant.

  61. Defendant is vicariously liable for the acts of its managers and supervisors. Further,

      Plaintiff can show Great West's management is responsible for the discrimination and

      harassment because managers were the ones making the discriminatory and racist actions

      and decisions. Such employment practices were not job related and were not consistent

      with business necessity.

  62. Defendant lacked effective policies, procedures, and/or training to prevent race-based



PLAINTIFF'S ORIGINAL PETITION — Page 15
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 28 of 48 PageID 28



      discrimination and harassment in the workplace.

  63. Defendant's actions created a hostile work environment and subjected Plaintiff to

      discrimination and harassment.

  64. Defendant is liable to Plaintiff for race discrimination in violation of the Texas Labor Code.

      Plaintiff is a member of a racial minority. Defendant intended to discriminate against

     Plaintiff on the basis of his race, and color, African-American and Black.

  65. Plaintiff was qualified for his position. Plaintiff received promotions and accolades for his

     employment performance when he worked under the direction and control of the Texas

     office. However, Great West's Nebraska management treated Plaintiff differently than

     Hispanic and white employees without a legitimate reason. Plaintiff suffered monetary

     damages in the past and future as a result of Defendants' discrimination.

  66. Plaintiff's race was a motivating factor in Defendant's different treatment of Plaintiff and

     in its unlawful termination of Mr. McCowan's employment. Defendant's discrimination

     proximately caused Plaintiff's damages.

  67. All discrimination and retaliation taken by Defendant was undertaken in bad faith, with

     malice, and intent to harm, or requisite knowledge of the potential for harm to Plaintiff.

  68. Plaintiff suffered damages as a result of the unlawful discrimination, including financial

     losses in the past and future, pain and suffering and extreme and severe mental anguish as

     well as past and future emotional damages, and all other damages as permitted at law.

  69, The above-described acts on Defendant's part were intentional, committed with malice

     and/or in disregard to Plaintiff's civil rights in violation of the Title VII of the 1964 Civil

     Rights Act, 42 U.S.C. 2000e et. seq., which proximately caused Plaintiff substantial injuries

     and damages.




PLAINTIFF'S ORIGINAL PETITION — Page 16
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                     Page 29 of 48 PageID 29



   COUNT III
   RACE DISCRIMINATION UNDER 42 U.S.C. § 1981

   70. Plaintiff re-alleges and incorporates by reference all allegations as set forth in the preceding

       paragraphs.

   71. This is a proceeding for damages, a declaratory judgment, injunctive and other relief to secure

       the rights of plaintiff under 42 U.S.C. § 1.981 and 1981a. It is brought to prevent defendant

       from maintaining a policy, practice, custom or usage, of discriminating and retaliating against

      plaintiff in regard to terms, conditions and privileges of employment and to compensate

      plaintiff for his mental anguish, emotional distress and financial losses occasioned by

      defendant's discriminatory and retaliatory actions.

   72. The right of Plaintiff Darrell McCowan to be free from employment discrimination on the

      basis of his race is protected by U.S.C.§1981, and this cause of action is brought within the

      time permitted by that statute.

   73. Plaintiff, a black African-American, was qualified for his position. Plaintiff was treated

      differently from employees that did not have black skin and were not African American

      without legitimate reason. Plaintiff's race was a motivating factor in Defendant's different

      treatment of Plaintiff and in its unlawful termination of employment. Defendant's race

      discrimination proximately caused Plaintiff's damages.

  74. Additionally, Plaintiff, as an African American, engaged in protected activity by filing

      charges of race discrimination with the Equal Employment Opportunity Commission, the

      Texas Workforce Commission and by filing this complaint.

  75. As a result of defendants' unlawful conduct plaintiff has suffered loss of employment, loss of

      income, loss of reputation, loss of enjoyment of life, and severe emotional distress, for which

      he seeks backpay, front pay or reinstatement and compensatory damages.




PLAINTIFF'S ORIGINAL PETITION — Page 17
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                    Page 30 of 48 PageID 30



   76. Defendant's actions complained of herein were taken with malice or with a conscious disregard

      for plaintiffs federally protected rights, making an award of exemplary damages appropriate.

                                             VIII.
                                       CONTINUING TORT

  77. Defendant's actions and omissions constitute a continuing tort.

  78. As a result, the statutes of limitations for the foregoing tort causes of action have not begun

      to run, have not runs, and/or have been tolled.

  79. Within the appropriate time of the acts of which he complains, plaintiff filed a charge of

      discrimination, under oath, with the Equal Employment Opportunity Commission and the

      Texas Commission on Human Rights. Plaintiff received his notice of right-to-file-civil-

      action with respect to his charge of discrimination, and Plaintiff timely filed suit.

  80. Plaintiff has no plain or adequate remedy at law to correct all the wrongs complained of

      herein, and files this suit for declaratory and injunctive relief as his only means of securing

      relief. Further, plaintiff is now suffering and will continue to suffer irreparable injury from

      Great West's policies, practices, customs, and usages set forth herein.

                                             IX.
                                        JURY DEMAND

  81 . Plaintiff hereby makes a request for a jury trial in this cause pursuant to Rule 216 of the

      Texas Rules of Civil Procedure.

                                          X.
                               REQUEST FOR DISCLOSURE

  82. Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose,

      within 50 days of service of this request, the information or material described in Rule

      194.2.



PLAINTIFF'S ORIGINAL PETITION — Page 18
 Case 3:19-cv-01401-B Document 1 Filed 06/11/19                   Page 31 of 48 PageID 31




                                         XL
                                 DAMAGES AND PRAYER

       FOR THESE REASONS, Plaintiff Darrell McCowan respectfully prays that Defendant

Great West be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for Plaintiff against Defendant as follows:

          a. Grant Plaintiff a permanent injunction, enjoining Great West, its agents, employees,
              successors, assigns and all persons in active concert or participation with it, from
              discriminating against him in violation of Chapter 21 of the Texas Labor Code;
          b. Find defendant's practices complained of herein, i.e., his unlawful treatment and
              firing, to be in violation of Chapter 21 of the Texas Labor Code;
          c. Grant Plaintiff a declaratory judgment, declaring defendant's practices complained
              of herein to be in violation of the Chapter 21 of the Texas Labor Code;
          d. Grant Plaintiff reinstatement, promotion, back pay, and/or front pay, damages, or
              any other appropriate relief to compensate him for the wrongs complained of
              herein;
          e. Grant Plaintiff actual damages for the period of time provided by law, including
              appropriate including appropriate backpay, commissions, bonuses and any other
              compensation, and reimbursement for lost insurance, and all other fringe benefits
              from the date of wrongful termination to the date of the trial of this cause;
          f. Compensatory damages in the maximum amount allowable by law;
          g. Special or consequential damages in the maximum amount allowable by law;
          h. Exemplary and punitive damages in the maximum amount allowable by law;
          i. Pecuniary damages in the maximum amount allowable by law;
          j. Costs of bringing this action, including, without limitation, costs of court, expert
              witness fees incurred by Plaintiff in the preparation and prosecution of this action
              and expenses;
          k. Reasonable and necessary attorney fees;
          1. Pre-judgment and post-judgment interest at the maximum rate allowable by law;
              and
          in. All such other and further relief to which Plaintiff may be justly entitled by equity
              or statute.

                                                    Respectfully submitted,

                                                    /s/ William E. Reid

                                                    WILLIAM E. REID
                                                    State Bar No. 16748500
                                                    Ivreid@ reiddennis.com
                                                    efilenotiftations@ reiddeimis.com



PLAINTIFF'S ORIGINAL PETITION — Page 19
         Case 3:19-cv-01401-B Document 1 Filed 06/11/19                                                                    Page 32 of 48 PageID 32




                                                                         OFFICER'S RETURN
Case No. : DC-19-06818
Court No.116th District Court
Style: DARRELL W MC:COWAN
 VS.

GREAT WEST CASUALTY COMPANY
Came to hand on the                        day of                      ,,,, 20          , at                o'clock        .M. Executed at                                    ,
within the County of                                     at               o'clock              .M. on the                  day of
20                     , by delivering to the within named




each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by
me in serving such process was                miles and my fees are as follows: To certify which witness my hand.


                                For serving Citation
                                For mileage                                                    of                     County,
                                For Notary                                                      By                                            Deputy
                                                                (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said_                                  before me this         day of                            , 20
to certify which witness my hand and seal of office.




                                                                                               Notary Public                        County
                           Case 3:19-cv-01401-B Document 1 Filed 06/11/19                                        Page 33 of 48 PageID 33



FORM NO. 353-3 - CITATION       -                                                                                                           ESERVE

THE STATE OF TEXAS                                                                                                                         CITATION
To:
         GREAT WEST CASUALTY COMPANY
                                                                                                                                           DC-19-06818
         SERVE ATTORNEY FOR SERVICE
         DAVID SARGENT
         1717
         1717 MAIN ST STE 4750
                                                                                                                                     DARRELL W MCCOWAN
         DALLAS TX 75201-7346                                                                                                                 vs.
                                                                                                                                              vs.
                                                                                                                                 GREAT WEST CASUALTY COMPANY
GREETINGS:
You have
     have been sued.
                 sued. You may employ an attorney.         If you
                                                attorney. If  you or
                                                                   or your
                                                                      your attorney
                                                                            attorney do not
                                                                                        not file
                                                                                            ﬁle a  written
                                                                                                 a written
answer with   the clerk
        with the  Clerk who
                         Who issued   this citation
                              issued this  citation by
                                                    by 10
                                                        10 o'clock  a.m.
                                                                    a.m. of
                                                                         0f  the
                                                                             the Monday   next
                                                                                          next following
                                                                                               following   the
                                                                                                           the                            ISSUED THIS
expiration
expiration of twenty
              twenty days
                        days after  you were served
                              after you        served this
                                                       this citation
                                                            citation and petition,
                                                                          petition, a
                                                                                    a default
                                                                                      default judgment may be                         15th
                                                                                                                                      15th day
                                                                                                                                           day of May, 2019
taken
taken against
      against you.
              you. Your answer should       be addressed
                                    should be   addressed tot0 the
                                                               the clerk
                                                                   clerk of the 116th
                                                                         0f the  116th District
                                                                                       District Court atat 600

Commerce Street,
            Street, Ste.
                    Ste. 101,  Dallas, Texas 75202.
                          101, Dallas,         75202.
                                                                                                                                        FELICIA PITRE
Said Plaintiff being
Said Plaintiff                       W
               being DARRELL W MCCOWAN                                                                                                Clerk District Courts,
                                                                                                                                      Clerk District Courts,
                                                                                                                                      Dallas County,
                                                                                                                                      Dallas          Texas
                                                                                                                                             County, Texas
Filed
Filed in
      in said
         said Court
              Court 13th
                    13th day
                         day of
                             of May,
                                May, 2019 against
                                          against


GREAT WEST CASUALTY COMPANY                                                                                                       By: FERNANDO SOTO, Deputy
                                                                                                                                  By:

For Suit,
     Suit, said
           said suit
                suit being
                     being numbered DC-19-06818, the           nature of
                                                           the nature 0f which
                                                                          Which demand is is as follows:
                                                                                             as follows:
Suit on
Suit  0n EMPLOYMENT etc.       etc. as
                                    as shown on 0n said petition REQUEST FOR DISCLOSURE, a
                                                   said petition                                         a copy
                                                                                                           copy of                             for Plaintiff
                                                                                                                                      Attorney for Plaintiff
which accompanies this this citation.
                            citation. If  this citation
                                       If this citation is  not served,
                                                        is not  served, it
                                                                        it shall
                                                                           shall be returned
                                                                                    returned unexecuted.
                                                                                              unexecuted.                               WILLIAM E REID
                                                                                                                                       REID & DENNIS PC
WITNESS: FELICIA PITRE, Clerk of the      District Courts
                                      the District Courts of Dallas,
                                                              Dallas, County Texas.
                                                                             Texas.                                                 2600 DALLAS PARKWAY
Given under
      under my hand and the
                        the Seal
                            Seal of
                                 0f said
                                    said Court
                                         Court at
                                                at office
                                                   ofﬁce this
                                                          this 15th
                                                               15th day
                                                                    day of
                                                                        0f May,
                                                                           May, 2019.
                                                                                2019.                                                       SUITE 380
                                                                                                                                     DALLAS TX 75034-8128
ATTEST: FELICIA PITRE, Clerk
                       Clerk of the
                                the District
                                    District Courts of Dallas, County, Texas
                                                       Dallas, County,                           .„1,57““IMIIIHH’
                                                                                                        '1°a7:40,q,
                                                                                                      In"!
                                                                                                                                           214-618-1400
                                                                                            §§eﬁ-9iﬂy ‘2.


                           By         9W                                     , Deputy
                                                                              ,Deputy
                                                                                           s‘gx
                                                                                           g3 -
                                                                                           7—.
                                                                                                k


                                                                                            5:3,!
                                                                                                 =.
                                                                                                   l)



                                                                                                   -
                                                                                                       ~50 a
                                                                                                         Ea:
                                                                                                     a- :a- E
                                                                                                         41A .
                                                                                             vs,E’ﬁémunug‘ﬁ‘g
                                                                                                 of % r • , ' .44fiat
                                                                                                             i
                                                                                                                      é.
                                                                                                                                     wreidgreiddennis.com
                                                                                                                                     wreid@reiddennis.com

                                    FERNANDO SOTO
                                                                                                 a4          I
                                                                                                                 k
                                                                                                      ”ﬂ-‘ﬂlllliﬂm
                                                                                                                   g.~2-        DALLAS COUNTY—
                                                                                                                             —DALLAS   COUNTY
                                                                                                                                      SERVICE FEES
                                                                                                                                        NOT PAID
                              Case 3:19-cv-01401-B Document 1 Filed 06/11/19                                     Page 34 of 48 PageID 34


                                                                       OFFICER'S
                                                                       OFFICER'S RETURN
                                                                                 RETURN
Case No.
Case No. :: DC-19-06818
            DC-19-06818
Court No.116th
Court No.116th District
               District Court
                        Court
Style: DARRELL W MCCOWAN
                 MCCOWAN
vs.
vs.

GREAT WEST CASUALTY COMPANY

Came to
Came to hand on the ________________day
        hand on                     day of __________________,, 20
                                                                20_________, at
                                                                             at __________o'clock_________.M.
                                                                                          o'clock         .M. Executed at ______________________________,
                                                                                                              Executed at
within the
within the County
           County of
                  of __________________________ at
                                                at ____________ o'clock _______ .M. on the ________________day
                                                                                    on the                     of_________________________________________,
                                                                                                           day of
20_______________,, by
20                  by delivering to the
                       delivering to the within
                                         within named
                                                named
____________________________________________________________________________________________________
____________________________________________________________________________________________________________
each, in person,
each, in person, aa true
                    true copy of this
                         copy of this Citation together with
                                      Citation together with the
                                                             the accompanying
                                                                 accompanying copy of this
                                                                              copy of this pleading,
                                                                                           pleading, having
                                                                                                     having first
                                                                                                            first endorsed
                                                                                                                  endorsed on same date
                                                                                                                           on same date of
                                                                                                                                        of delivery.
                                                                                                                                           delivery. The distance actually
                                                                                                                                                     The distance actually traveled
                                                                                                                                                                           traveled by
                                                                                                                                                                                    by
me in serving
      serving such
              such process
                   process was
                           was _________miles and my
                                        miles and my fees are as
                                                     fees are as follows:
                                                                 follows: To certify which
                                                                          To certify which witness
                                                                                           witness my
                                                                                                   my hand.
                                                                                                      hand.


                                For serving
                                For serving Citation
                                            Citation         $__________
                                                             $                             _______________________________________________
                                For mileage
                                    mileage                  $__________
                                                             $                             of__________________County,
                                                                                           of                  County, ____________________
                                    Notary
                                For Notary                   $__________
                                                             $                              By______________________________________Deputy
                                                                                            By                                      Deputy
                                                               (Must be
                                                               (Must be verified
                                                                        verified if
                                                                                 if served
                                                                                    served outside the State
                                                                                           outside the State of
                                                                                                             of Texas.)
                                                                                                                Texas.)
Signed and sworn
Signed and sworn to
                 to by
                    by the
                       the said
                           said__________________________before me this
                                                         before me this_______day
                                                                              day of _____________________,, 20
                                                                                                             20_______,
to certify
to         which witness
   certify which witness my
                         my hand
                            hand and
                                 and seal
                                     seal of office.
                                          of office.


                                                                                           _____________________________________________________

                                                                                          Notary Public
                                                                                          Notary Public___________________County_________________
                                                                                                                          County
                                                                                                                                                                                      FILED
                                                                                                                                                                          DALLAS COUNTY
                                                                                                                                                                          5/20/2019
                                                                                                                                                                          5/20/2019 4:51
                                                                                                                                                                                    4:51 PM
                           Case 3:19-cv-01401-B Document 1 Filed 06/11/19                                             Page 35 of 48 PageID 35                                FELICIA PITRE
                                                                                                                                                                          DISTRICT CLERK
                                                                                                                                                                       Daniel Macias

FORM NO. 353-3 - CITATION       -                                                                                                                  ESERVE

THE STATE OF TEXAS                                                                                                                                CITATION
To:
         GREAT WEST CASUALTY COMPANY
                                                                                                                                                 DC-19-06818
         SERVE ATTORNEY FOR SERVICE
         DAVID SARGENT
         1717
         1717 MAIN ST STE 4750
                                                                                                                                             DARRELL W MCCOWAN
         DALLAS TX 75201-7346                                                                                                                         vs.
                                                                                                                                                      vs.
                                                                                                                                         GREAT WEST CASUALTY COMPANY
GREETINGS:
You have
     have been sued.
                 sued. You may employ an attorney.         If you
                                                attorney. If  you or
                                                                   or your
                                                                      your attorney
                                                                            attorney do not
                                                                                        not file
                                                                                            ﬁle a  written
                                                                                                 a written
answer with   the clerk
        with the  Clerk who
                         Who issued   this citation
                              issued this  citation by
                                                    by 10
                                                        10 o'clock  a.m.
                                                                    a.m. of
                                                                         0f  the
                                                                             the Monday   next
                                                                                          next following
                                                                                               following   the
                                                                                                           the                                    ISSUED THIS
expiration
expiration of twenty
              twenty days
                        days after  you were served
                              after you        served this
                                                       this citation
                                                            citation and petition,
                                                                          petition, a
                                                                                    a default
                                                                                      default judgment may be                                 15th
                                                                                                                                              15th day
                                                                                                                                                   day of May, 2019
taken
taken against
      against you.
              you. Your answer should       be addressed
                                    should be   addressed tot0 the
                                                               the clerk
                                                                   clerk of the 116th
                                                                         0f the  116th District
                                                                                       District Court atat 600

Commerce Street,
            Street, Ste.
                    Ste. 101,  Dallas, Texas 75202.
                          101, Dallas,         75202.
                                                                                                                                                FELICIA PITRE
Said Plaintiff being
Said Plaintiff                       W
               being DARRELL W MCCOWAN                                                                                                        Clerk District Courts,
                                                                                                                                              Clerk District Courts,
                                                                                                                                              Dallas County,
                                                                                                                                              Dallas          Texas
                                                                                                                                                     County, Texas
Filed
Filed in
      in said
         said Court
              Court 13th
                    13th day
                         day of
                             of May,
                                May, 2019 against
                                          against


GREAT WEST CASUALTY COMPANY                                                                                                               By: FERNANDO SOTO, Deputy
                                                                                                                                          By:

For Suit,
     Suit, said
           said suit
                suit being
                     being numbered DC-19-06818, the           nature of
                                                           the nature 0f which
                                                                          Which demand is is as follows:
                                                                                             as follows:
Suit on
Suit  0n EMPLOYMENT etc.       etc. as
                                    as shown on 0n said petition REQUEST FOR DISCLOSURE, a
                                                   said petition                                         a copy
                                                                                                           copy of                                     for Plaintiff
                                                                                                                                              Attorney for Plaintiff
which accompanies this this citation.
                            citation. If  this citation
                                       If this citation is  not served,
                                                        is not  served, it
                                                                        it shall
                                                                           shall be returned
                                                                                    returned unexecuted.
                                                                                              unexecuted.                                       WILLIAM E REID
                                                                                                                                               REID & DENNIS PC
WITNESS: FELICIA PITRE, Clerk of the      District Courts
                                      the District Courts of Dallas,
                                                              Dallas, County Texas.
                                                                             Texas.                                                         2600 DALLAS PARKWAY
Given under
      under my hand and the
                        the Seal
                            Seal of
                                 0f said
                                    said Court
                                         Court at
                                                at office
                                                   ofﬁce this
                                                          this 15th
                                                               15th day
                                                                    day of
                                                                        0f May,
                                                                           May, 2019.
                                                                                2019.                                                               SUITE 380
                                                                                                                                             DALLAS TX 75034-8128
ATTEST: FELICIA PITRE, Clerk
                       Clerk of the
                                the District
                                    District Courts of Dallas, County, Texas
                                                       Dallas, County,                                 In"!
                                                                                                              ““IMIIIHH’
                                                                                                                           q,                      214-618-1400
                                                                                             §§eﬁ-9iﬂy ‘2.


                           By         9W                                     , Deputy
                                                                              ,
                                                                                            s‘gx

                                                                                           7—.
                                                                                              Ator
                                                                                           a—ca.
                                                                                           g3 -
                                                                                            5:3,!
                                                                                                   k
                                                                                                  =.
                                                                                                     l)
                                                                                                        ~50 a
                                                                                                          Ea:
                                                                                                                  i
                                                                                                                      a-    :a-
                                                                                                                           fiat
                                                                                                                                   E
                                                                                                                                   é.
                                                                                                                                             wreidgreiddennis.com
                                                                                                                                             wreid@reiddennis.com

                                    FERNANDO SOTO                                                E’ﬁémunug‘ﬁ‘g
                                                                                                  a4              I
                                                                                                       ”ﬂ-‘ﬂlllliﬂm
                                                                                                                           g.~2-           DALLAS COUNTY—
                                                                                                                                        —DALLAS   COUNTY
                                                                                                                                              SERVICE FEES
                                                                                                                                                NOT PAID
            Case 3:19-cv-01401-B Document 1 Filed 06/11/19                                      Page 36 of 48 PageID 36

                                                    CAUSE NO. DC-19-06818
                                                              DC-1 9-0681 8

DARRELL W. MCCOWAN                                                                                                        IN THE COURT OF
                                                                                                                          INTHE

                           Plaintiff,
                           Plaintiff,

VS.
VS.                                                                 WWWWWWW                                          DALLAS COUNTY, TEXAS

GREAT WEST CASUALTY COMPANY
                 Defendant.
                 Defendant.                                                                                          116TH DISTRICT COURT

                                                     AFFIDAVIT OF SERVICE

On this
   this day
        day personally
            personally appeared David
                                David Whitehead who,
                                                who, being
                                                     being by
                                                           by me duly
                                                                 duly sworn,
                                                                      sworn, deposed and said:
                                                                                         said:


"The following
     following came to
                    to hand on May 19,
                                   1 9, 2019,
                                        201 9, 4:00
                                               4:00 am,
                                                    am,


                                            CITATION;
                                            CITATION; PLAINTIFFS ORIGINAL PETITION,
                                                                          PETITION,


and was executed
          executed at
                    at 1717
                       1717 Main St         4750, Dallas,
                                  St SUITE 4750,   Dallas, TX 75201 within the
                                                              75201 within the county
                                                                               county of
                                                                                      of DALLAS at
                                                                                                at 04:43
                                                                                                   04:43 PM on
                                                                                                            on Mon,
                                                                                                               Mon, May
20 2019,
   201 9, by
          by delivering
             delivering a
                        a true
                          true copy
                               copy to
                                    to the
                                       the within named
                                           within


                     GREAT WEST CASUALTY COMPANY B/S
                                                 B/S ATTORNEY FOR SERVICE DAVID SARGENT


in
in person,
   person, having
           having first
                  first endorsed the
                                 the date
                                     date of
                                          of delivery
                                             delivery on
                                                      on same.
                                                         same.


Ilam
  amaa person
        person over
                over eighteen
                      eighteen (18)
                                 (1 8) years
                                       years of
                                              of age and I am competent to
                                                          |                  to make this
                                                                                      this affidavit.
                                                                                           affidavit. I am a
                                                                                                         |  a resident
                                                                                                              resident of
                                                                                                                        of the
                                                                                                                           the State
                                                                                                                                State of
                                                                                                                                       of
Texas.
Texas. I am familiar
        |    familiar with
                       with the
                             the Texas Rules
                                         Rules of
                                                of Civil
                                                   Civil Procedure
                                                         Procedure asas they
                                                                        they apply
                                                                             apply to
                                                                                   to service
                                                                                      service ofof Process.
                                                                                                   Process. I am not
                                                                                                                 | not a
                                                                                                                       a party
                                                                                                                          pa rty to
                                                                                                                                 to this
                                                                                                                                    this

suit
suit nor
     nor related
         related or
                  or affiliated
                     affiliated with
                                with any
                                      any herein,
                                           herein, and have no interest
                                                                  interest in
                                                                           in the
                                                                              the outcome of of the
                                                                                                the suit.
                                                                                                    suit. I have never been convicted
                                                                                                             |                  convicted
of
of a
   a felony
     felony or
            or of
               of a
                  a misdemeanor involving
                                      involving moral turpitude.
                                                         turpitude. I have personal
                                                                    |      personal knowledge of   of the
                                                                                                      the facts
                                                                                                           facts stated
                                                                                                                 stated herein
                                                                                                                         herein and they
                                                                                                                                       they
are
are true
     true and correct."
              correct."



My name isis David
             David Whitehead,
                   Whitehead, my date
                                  date of
                                       of birth
                                          birth is
                                                is 10NOV1966,
                                                   10NOV1 966 and my address
                                                                        address is
                                                                               ,
                                                                                  is 2293 Hawes Ave Suite
                                                                                                       Suite 2177,
                                                                                                             21 77, Dallas,
                                                                                                                    Dallas,
TX 75235,
   75235, and United
               United States
                      States of
                             of America.
                                America. I declare
                                           declare under penalty
                                                |         penalty of
                                                                  of perjury
                                                                     perjury that
                                                                             that the
                                                                                  the foregoing
                                                                                       foregoing is
                                                                                                 is true
                                                                                                    true and correct.
                                                                                                             correct.


Executed
Executed in
         in Dallas
            Dallas County,
                   County, State
                           State of
                                 of TX,
                                    TX, on May 20,
                                               20, 2019.
                                                   201 9.




                                                                              David
                                                                              David Whitehead
                                                                              Certiﬁcation Number: PCS12227
                                                                              Certification           PCS1 2227 EXP:
                                                                                                                EXP: 31AUG2019
                                                                                                                     31AUGZO1 9
                                                                              Certiﬁcation Expiration:
                                                                              Certification Expiration:
    Case 3:19-cv-01401-B Document 1 Filed 06/11/19                  Page 37 of 48 PageID 37


                                           NO. DC-19-06818
                                           NO. DC-19-06818


  DARRELL W.
  DARRELL W. MCCOWAN,
             MCCOWAN,                              §§    IN
                                                         IN THE DISTRICT COURT
                                                            THE DISTRICT COURT OF
                                                                               OF

                       Plaintiff
                                                   §§
                       Plaintiff                   §§
           v.
           v.
                                                   §§    116th JUDICIAL
                                                         116th          DISTRICT
                                                               JUDICIAL DISTRICT
                                                   §§
  GREAT WEST
  GREAT WEST CASUALTY
             CASUALTY COMPANY,
                      COMPANY,                     §§
                                                   §§
                       Defendant.
                       Defendant.                  §§    DALLAS COUNTY,
                                                         DALLAS COUNTY, TEXAS
                                                                        TEXAS
                                                   §§
      DEFENDANT GREAT
      DEFENDANT       WEST CASUALTY
                GREAT WEST CASUALTY COMPANY’S
                                    COMPANY'S GENERAL DENIAL
                                              GENERAL DENIAL

 TO
 TO THE HONORABLE JUDGE
    THE HONORABLE       OF SAID
                  JUDGE OF      COURT:
                           SAID COURT:

          COMES NOW,
          COMES NOW, Defendant
                     Defendant Great
                               Great West
                                     West Casualty
                                          Casualty Company
                                                   Company ("GWCC")
                                                           (“GWCC”) and
                                                                    and files
                                                                        files this
                                                                              this its
                                                                                   its

 General Denial
 General Denial to
                to Plaintiff
                   Plaintiff Darrell
                             Darrell W.
                                     W. McCowan's
                                        McCowan’s ("Plaintiff')
                                                  (“Plaintiff”) Original
                                                                Original Petition
                                                                         Petition and
                                                                                  and respectfully
                                                                                      respectfully

 states as
 states as follows:
           follows:

                                                   I.
                                           G       DENIAL
                                            ENERAL DENIAL
                                           GENERAL

          Pursuant to
          Pursuant to Rule
                      Rule 92 of the
                           92 of the Texas Rules of
                                     Texas Rules of Civil
                                                    Civil Procedure,
                                                          Procedure, GWCC
                                                                     GWCC generally
                                                                          generally denies
                                                                                    denies each
                                                                                           each

 and every,
 and        all and
     every, all and singular,
                    singular, in
                              in whole
                                 whole or
                                       or in part, the
                                          in part, the allegations
                                                       allegations contained
                                                                   contained in
                                                                             in Plaintiffs
                                                                                Plaintiff’s Original
                                                                                            Original

 Petition and
 Petition and demands
              demands strict
                      strict proof
                             proof thereof
                                   thereof as
                                           as required
                                              required by
                                                       by law.
                                                          law.

                                                   II.
                                                   II.

                                          S         DEFENSES
                                            PECIFIC DEFENSES
                                          SPECIFIC

          Without assuming
          Without assuming any
                           any burden
                               burden of
                                      of proof
                                         proof not
                                               not required
                                                   required by
                                                            by law,
                                                               law, GWCC
                                                                    GWCC asserts
                                                                         asserts the
                                                                                 the following
                                                                                     following

 defenses:
 defenses:

     1.
     1.         Plaintiff’s claims
                Plaintiff's claims for damages are
                                   for damages are subject
                                                   subject to
                                                           to applicable
                                                              applicable Constitutional
                                                                         Constitutional and
                                                                                        and statutory
                                                                                            statutory

 caps and/or
 caps and/or limitations.
             limitations.




DEFENDANT’S GENERAL DENIAL -– Page 1
DEFENDANT'S                        1
DB1/ 104179098.3
    Case 3:19-cv-01401-B Document 1 Filed 06/11/19                Page 38 of 48 PageID 38


     2.
     2.      All actions
             All actions taken
                         taken by
                               by Defendant
                                  Defendant with
                                            with regard
                                                 regard to
                                                        to Plaintiff
                                                           Plaintiff were
                                                                     were taken
                                                                          taken in
                                                                                in good
                                                                                   good faith,
                                                                                        faith,

Defendant made
Defendant made good
               good faith efforts to
                    faith efforts to comply
                                     comply with
                                            with applicable
                                                 applicable law, and there
                                                            law, and there were
                                                                           were reasonable
                                                                                reasonable

grounds for
grounds for Defendant
            Defendant to
                      to believe
                         believe its
                                 its acts
                                     acts or
                                          or omissions
                                             omissions were
                                                       were in
                                                            in conformity
                                                               conformity with
                                                                          with applicable
                                                                               applicable law.
                                                                                          law.

     3.
     3.      Without admitting
             Without admitting any
                               any of
                                   of the
                                      the allegations
                                          allegations contained
                                                      contained in
                                                                in Plaintiff's
                                                                   Plaintiff’s Original
                                                                               Original Petition,
                                                                                        Petition,

Defendant avers
Defendant avers that,
                that, even
                      even if
                           if Plaintiff's
                              Plaintiff’s race
                                          race and/or
                                               and/or color
                                                      color were
                                                            were considered
                                                                 considered in
                                                                            in any
                                                                               any of
                                                                                   of Defendant's
                                                                                      Defendant’s

acts or
acts or decisions,
        decisions, Defendant
                   Defendant would
                             would have
                                   have made
                                        made the
                                             the same
                                                 same decisions
                                                      decisions and/or
                                                                and/or taken
                                                                       taken the
                                                                             the same
                                                                                 same actions
                                                                                      actions

regardless of
regardless of the
              the impermissible
                  impermissible factor(s).
                                factor(s).

                                             III.
                                             III. PRAYER
                                                  PRAYER

          WHEREFORE, PREMISES
          WHEREFORE, PREMISES CONSIDERED, Defendant Great
                              CONSIDERED, Defendant Great West
                                                          West Casualty
                                                               Casualty

Company prays
Company prays that
              that the
                   the actions
                       actions against
                               against Defendant
                                       Defendant be
                                                 be dismissed,
                                                    dismissed, with
                                                               with prejudice;
                                                                    prejudice; that
                                                                               that judgment
                                                                                    judgment be
                                                                                             be

entered in
entered in favor of Defendant;
           favor of Defendant; that
                               that Plaintiff
                                    Plaintiff takes
                                              takes nothing
                                                    nothing by
                                                            by the
                                                               the above-captioned
                                                                   above-captioned action;
                                                                                   action; and
                                                                                           and that
                                                                                               that

GWCC be
GWCC be awarded
        awarded such
                such other
                     other and
                           and further relief, at
                               further relief, at law
                                                  law or
                                                      or in
                                                         in equity,
                                                            equity, to
                                                                    to which
                                                                       which it may show
                                                                             it may show itself
                                                                                         itself

to be
to be justly
      justly entitled
             entitled in
                      in law or in
                         law or in equity.
                                   equity.

 Dated: JUNE
 Dated: JUNE 6, 2019
             6, 2019                               MORGAN, LEWIS
                                                   MORGAN,       & BOCKIUS
                                                           LEWIS & BOCKIUS LLP
                                                                           LLP



                                                   By: /s/Robert
                                                   By: /s/Robert E.
                                                                  E. Sheeder
                                                                     Sheeder
                                                        Robert E.
                                                       Robert   E. Sheeder
                                                                   Sheeder
                                                        Attorney-In-Charge
                                                       Attorney-In-Charge
                                                        Bar No.
                                                       Bar  No. 18174300
                                                                 18174300
                                                        robert.sheeder@morganlewis.com
                                                        robert.sheeder@morganlewis.com

                                                       Lauren A.
                                                       Lauren A. West
                                                                 West
                                                       Bar No.
                                                       Bar No. 24070831
                                                               24070831
                                                       lauren.west@morganlewis.com
                                                       lauren.west@morganlewis.com

                                                   1717 Main
                                                   1717 Main Street,
                                                              Street, Suite 3200
                                                                      Suite 3200
                                                   Dallas, TX
                                                   Dallas,     75201-7347
                                                           TX 75201-7347
                                                   Telephone:  214.466.4000
                                                   Telephone: 214.466.4000
                                                   Facsimile: 214.466.4001
                                                   Facsimile: 214.466.4001

                                                   ATTORNEYS FOR
                                                   ATTORNEYS FOR DEFENDANT
                                                                 DEFENDANT
                                                   GREAT WEST CASUALTY
                                                   GREAT WEST CASUALTY COMPANY
                                                                       COMPANY


DEFENDANT’S GENERAL
DEFENDANT'S GENERAL DENIAL
                    DENIAL —
                           – Page 2
                             Page 2
DB1/ 104179098.3
DB1/ 104179098.3
    Case 3:19-cv-01401-B Document 1 Filed 06/11/19              Page 39 of 48 PageID 39




                                CERTIFICATE OF SERVICE
                                CERTIFICATE OF SERVICE

       This  is to
       This is  to certify
                   certify that
                           that on
                                on the
                                   the 6th
                                       6th day
                                           day of
                                               of June 2019, the
                                                  June 2019, the foregoing document was
                                                                 foregoing document was served
                                                                                        served on
                                                                                               on
counsel of
counsel of record  via eFile
           record via   eFile Texas.
                              Texas.

           William E.
           William     Reid
                    E. Reid
           REID &
           REID   & DENNIS
                    DENNIS PCPC
           2600 Dallas
           2600  Dallas Parkway
                        Parkway
           Suite 380
           Suite 380
           Dallas, Texas
           Dallas, Texas 75034-8128
                         75034-8128

                                            /s/Robert E.
                                            /s/Robert E. Sheeder
                                                         Sheeder
                                            Robert E.
                                            Robert E. Sheeder
                                                      Sheeder




DEFENDANT’S GENERAL
DEFENDANT'S GENERAL DENIAL
                    DENIAL —
                           – Page 3
                             Page 3
DB1/ 104179098.3
DB1/ 104179098.3
                                                                                                                               FILED
                                                                                                                   DALLAS COUNTY
                                                                                                                   6/7/2019 10:07
                                                                                                                   6/7/2019 10:07 AM
                                                                                                                                  AM
    Case 3:19-cv-01401-B Document 1 Filed 06/11/19                         Page 40 of 48 PageID 40                    FELICIA PITRE
                                                                                                                      FELICIA  PITRE
                                                                                                                   DISTRICT CLERK

                                                                                                            Martin Reyes
                                                                                                            Martin Reyes

                                       R EID & D
                                       REID    DENNIS
                                                 ENNIS
                                       ATTORNEYS AND
                                       ATTORNEYS AND C OUNSELORS AT
                                                     COUNSELORS  AT LAW
                                                                    LAW
                                   TELEPHONE (972) 991-2626 ♦
                                   TELEPHONE                ♦ (214) 618-1400
                                   FACSIMILE (972) 991-2678 ♦
                                   FACSIMILE                ♦ (214) 618-1653



FRISCO OFFICE                                                                  DALLAS OFFICE
2600 Dallas Parkway |I Suite 380                                               3131 McKinney Avenue |I Suite 600
Frisco, Texas 75034-8128                                                       Dallas, Texas 75204-2456

WILLIAM E. R
WILLIAM      EID, Esquire
           REID,                                                               Direct Dial (214) 618-0699
wreid@reiddennis.com                                                           www.reiddennis.com


                                               June 7, 2019

Via E-File
____________________
    th
116
116th  Judicial District Court Clerk
600 Commerce Street
Dallas Texas 75202

         Re:       Cause No. DC-19-06818; Darrell McCowan vs. Great West Casualty Company; In
                   the 116th Judicial District Court of
                                                     of Dallas County, Texas

Dear Clerk:

        Please accept this as my Vacation Letter to advise the Court and all counsel of record that
I will be on vacation from July 22 -26, 2019. It is requested that all counsel refrain from scheduling
any trials, hearings or depositions during this time. I further request the Court not schedule any
hearings/events which may require my attendance.

                                                  Respectfully submitted,

                                                  /s/ William E. Reid
                                                  /s/

                                                  William E. Reid
/WER
AVER

cc:
Via eServe:
Via eServe:
All counsel of record
                                                                                                                          FILED
                                                                                                              DALLAS COUNTY
                                                                                                              6/10/2019 2:22
                                                                                                              6/10/2019 2:22 PM
                                                                                                                             PM
       Case 3:19-cv-01401-B Document 1 Filed 06/11/19                       Page 41 of 48 PageID 41              FELICIA PITRE
                                                                                                                 FELICIA  PITRE
                                                                                                              DISTRICT CLERK
 Morgan Lewis                                                                                  Veronica Vaughn
                                                                                               Veronica Vaughn




        E.
       Robert  Sheeder
                 
       Partner
       
       
       +1.214.466.4110
       robert.sheeder@morganlewis.com
       



                                                2019
                                              June 10, 


  District
 116th  Court
                 Coordinator
                                           
                                                     Via E-File
   
 600 Commerce    Street
  
 Dallas, Texas 
                75202

 
 Re:        No.
           Cause   DC-19-06818;     McGowan
                       Darrell       vs. 
                                                               Great 
                                                                     West 
                                                                          Casualty   the
                                                                                   Company; In 
            
           116th           Court
                 Judicial District  of
                                          Dallas
                                             County,
                                                    
                                                            Texas
  
 Dear      Madam:
      Sir or 
          accept
         Please  this
                        as
                             my
                                vacation
                                    letter.
                                             I have
                                                        pre-purchased
                                                             tickets
                                                                              and
                                                                                      reservations
                                                                                          and
                                                                                                      
  be
 will  on
          vacation
             starting
                         2019
                               July 15,  through
                                                   2019.
                                                        July 21,  I would
                                                                            greatly
                                                                                    appreciate
                                                                                            it
                                                                                                       if
                                                                                                         
  Court
 the  would
            accommodate
                   my   request
                                      that
                                              no
                                                    hearings
                                                        or
                                                                 trial
                                                                    setting
                                                                          be
                                                                                  scheduled
                                                                                     during
                                                                                                this
                                                                                                      
  period
 time    above-cited
             in the  
                                 case.

            
        Thank you        attention
                    for your  to
                                        this
                                           matter.
                                                Do
                                                        not
                                                           hesitate
                                                               to
                                                                        contact
                                                                           me
                                                                                   if
                                                                                      you
                                                                                         need
                                                                                            
  further.
 anything 


                                                  truly
                                                 Very  yours,
                                                            


                                                  E.
                                                 /s/Robert  Sheeder
                                                              




                                                       Morgan,  &
                                                        Lewis  Bockius
                                                                        LLP
                                                                               

                                                        Main
                                                       1717   Street,
                                                                    Suite
                                                                            
                                                                                 3200
                                                       Dallas,
                                                        TX
                                                                75201-7347
                                                                                
                                                                                        0+1.214.466.4000
 104639114.1
DB1/ 
                                                        States
                                                       United                     0 +1.214.466.4001
                                                                                          
6/11/2019                                                                  Details
               Case 3:19-cv-01401-B Document 1 Filed 06/11/19                        Page 42 of 48 PageID 42




            Case Information
            Case Information

            DC-19-06818 I| DARRELL W MCCOWAN vs. GREAT WEST CASUALTY COMPANY

            Case
               se Number                            Court
                                                    Court                              Judicial
                                                                                       Judicial Officer
            DC-19-06818                             116th District
                                                          District Court
                                                                   Court               PARKER, TONYA
                 Date
            File Date                               Case Type
                                                    Case  Type                         Case Status
                                                                                       Case  Status
            05/13/2019
            05/13/2019                              EMPLOYMENT                         OPEN




            Party
            Party

            PLAINTIFF                                                                  Active AttorneysJ -
            MCCOWAN, DARRELL W                                                         Lead Attorney
                                                                                       Lead  Attorney
                                                                                       REID, WILLIAM
                                                                                       REID,          E
                                                                                              WILLIAM E
                                                                                       Retained
                                                                                       Retained




            DEFENDANT                                                                         Attorneys v
                                                                                       Active Attorneys 
            GREAT WEST CASUALTY COMPANY                                                Lead  Attorney
                                                                                       Lead Attorney
                                                                                       SHEEDER, ROBERT
                                                                                       SHEEDER,     ROBERT ELWOOD
                                                                                                           ELWOOD
            Address
            Address
            SERVE ATTORNEY FOR SERVICE                                                 Retained
                                                                                       Retained
            DAVID SARGENT
            1717 MAIN ST STE 4750
                             4750
                       75201-7346
            DALLAS TX 75201-7346                                                       Attorney
                                                                                       Attorney
                                                                                       WEST, LAUREN
                                                                                       WEST,  LAUREN A.
                                                                                                     A.
                                                                                       Retained
                                                                                       Retained




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                             1/3
6/11/2019                                                                 Details
            Events and Hearings
                        Hearings Document 1 Filed 06/11/19
             Case 3:19-cv-01401-B
            Events and                                                              Page 43 of 48 PageID 43


               05/13/2019 NEW CASE FILED (OCA) - CIVIL
               05/13/2019


               05/13/2019 ORIGINAL PETITION 
               05/13/2019


                        Petition
               Original Petition


               05/13/2019 ISSUE CITATION 
               05/13/2019


               ISSUE CITATION


               05/15/2019 CITATION 
               05/15/2019


               Anticipated Server
               Anticipated Server
               ESERVE

               Anticipated Method
               Anticipated Method
               Actual Server
               Actual
               PRIVATE PROCESS SERVER

               Returned
               Returned
               05/20/2019
               05/20/2019
               Comment
               ESERVE


               05/20/2019 RETURN OF SERVICE 
               05/20/2019


               EXECUTED CITATION - GREAT WEST CASUALTY COMPANY

                  Comment
                  EXECUTED CITATION - GREAT WEST CASUALTY COMPANY


               06/06/2019 ORIGINAL ANSWER - GENERAL DENIAL 
               06/06/2019


               Defendant's General Denial.pdf
               Defendant's


               06/07/2019 VACATION LETTER
               06/07/2019


               06/10/2019 VACATION LETTER
               06/10/2019




            Financial
            Financial

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       2/3
6/11/2019                                                                 Details
               Case 3:19-cv-01401-B Document 1 Filed 06/11/19                       Page 44 of 48 PageID 44
            MCCOWAN, DARRELL W
                Total Financial
                Total Financial Assessment
                                Assessment                                                            $300.00
                                                                                                      $300.00
                Total Payments
                Total Payments and
                                 and Credits
                                     Credits                                                          $300.00
                                                                                                      $300.00


              5/14/2019
              5/14/2019     Transaction Assessment
                            Transaction Assessment                                                   $300.00
                                                                                                     $300.00

              5/14/2019
              5/14/2019      CREDIT CARD
                             CREDIT CARD -- TEXFILE
                                            TEXFILE        Receipt #
                                                           Receipt # 32133-2019-
                                                                     32133-2019-    MCCOWAN,
                                                                                    MCCOWAN,        ($300.00)
                                                                                                    ($300.00)
                             (DC)
                             (DC)                          DCLK
                                                           DCLK                     DARRELL
                                                                                    DARRELL




            Documents
            Documents


               Original Petition
               Original Petition
               ISSUE CITATION
               ISSUE CITATION
               EXECUTED CITATION
               EXECUTED CITATION -- GREAT
                                    GREAT WEST
                                          WEST CASUALTY
                                               CASUALTY COMPANY
                                                        COMPANY
               Defendant's General
               Defendant's General Denial.pdf
                                   Denial.pdf




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                         3/3
JS 44 (Rev. 06/17) - TXND (Rev. 06/17)         CIVIL COVER
                         Case 3:19-cv-01401-B Document 1 Filed SHEET
                                                               06/11/19                                                             Page 45 of 48 PageID 45
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
DARRELL W. MCCOWAN                                                                                          GREAT WEST CASUALTY COMPANY

    (b) County of Residence of First Listed Plaintiff             Tarrant                                     County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Reid & Dennis PC                                                                                            Morgan Lewis & Bockius LLP
2600 Dallas Pkwy., Ste. 380                                                                                 1717 Main St., Ste. 3200
Dallas, TX 75248                                                           (214) 618-1400                   Dallas, TX 75201                                                              (214) 466-4000
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
 1    U.S. Government                 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          1        1       Incorporated or Principal Place        4      4
                                                                                                                                                         of Business In This State

 2    U.S. Government                 4     Diversity                                              Citizen of Another State           2        2   Incorporated and Principal Place       5     5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a            3        3   Foreign Nation                         6     6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              625 Drug Related Seizure           422 Appeal 28 USC 158           375 False Claims Act
   120 Marine                          310 Airplane                   365 Personal Injury -             of Property 21 USC 881         423 Withdrawal                  376 Qui Tam (31 USC
   130 Miller Act                      315 Airplane Product                Product Liability        690 Other                               28 USC 157                       3729(a))
   140 Negotiable Instrument                 Liability                 367 Health Care/                                                                                  400 State Reapportionment
   150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                              820 Copyrights                  430 Banks and Banking
   151 Medicare Act                    330 Federal Employers’              Product Liability                                            830 Patent                      450 Commerce
   152 Recovery of Defaulted                 Liability                 368 Asbestos Personal                                            835 Patent - Abbreviated        460 Deportation
        Student Loans                   340 Marine                          Injury Product                                                    New Drug Application        470 Racketeer Influenced and
        (Excludes Veterans)             345 Marine Product                  Liability                                                    840 Trademark                        Corrupt Organizations
   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                 480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle              370 Other Fraud              710 Fair Labor Standards           861 HIA (1395ff)                490 Cable/Sat TV
   160 Stockholders’ Suits             355 Motor Vehicle              371 Truth in Lending               Act                           862 Black Lung (923)            850 Securities/Commodities/
   190 Other Contract                       Product Liability          380 Other Personal           720 Labor/Management               863 DIWC/DIWW (405(g))               Exchange
   195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                     864 SSID Title XVI              890 Other Statutory Actions
   196 Franchise                            Injury                     385 Property Damage          740 Railway Labor Act              865 RSI (405(g))                891 Agricultural Acts
                                        362 Personal Injury -               Product Liability        751 Family and Medical                                              893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                      895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
   210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement            870 Taxes (U.S. Plaintiff       896 Arbitration
   220 Foreclosure                     441 Voting                     463 Alien Detainee                Income Security Act                 or Defendant)               899 Administrative Procedure
   230 Rent Lease & Ejectment          442 Employment                 510 Motions to Vacate                                            871 IRS—Third Party                  Act/Review or Appeal of
   240 Torts to Land                   443 Housing/                        Sentence                                                           26 USC 7609                     Agency Decision
   245 Tort Product Liability               Accommodations             530 General                                                                                       950 Constitutionality of
   290 All Other Real Property         445 Amer. w/Disabilities -     535 Death Penalty                 IMMIGRATION                                                          State Statutes
                                             Employment                  Other:                       462 Naturalization Application
                                        446 Amer. w/Disabilities -     540 Mandamus & Other         465 Other Immigration
                                             Other                      550 Civil Rights                  Actions
                                        448 Education                  555 Prison Condition
                                                                        560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
 1 Original              2 Removed from                  3         Remanded from              4 Reinstated or        5 Transferred from      6 Multidistrict                   8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1332, 42 U.S.C. 2000e,                 et. seq., 42 U.S.C. 1981
VI. CAUSE OF ACTION Brief description of cause:
                                           Diversity, Race discrimination
VII. REQUESTED IN      CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:          Yes       No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE N/A                                                                                         DOCKET NUMBER N/A
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/07/2019                                                              /s/Robert E. Sheeder
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
        
                      Case 3:19-cv-01401-B Document 1 Filed 06/11/19                                    Page 46 of 48 PageID 46
         
    

                        
                         
                            
                

                       
                                 
                
                             
                                     
                          
                           
              

                           
                               
                                
                              
                               
                                     
                 
                                 
                            
         

                           
              

                                
                     

                
                    
                               
                  
                                  
         
                                
                               
           
                               
          
                                
                                 
           

                              
                          

                          
                            
                        

                          
                                  
                              
                  

          
        Case 3:19-cv-01401-B Document 1 Filed 06/11/19                         Page 47 of 48 PageID 47
Supplemental Civil Cover Sheet
Page 1 of 

                       Supplemental Civil Cover Sheet for Cases Removed
                                      From State Court


This form must be attached to the Civil Cover Sheet at the time the case is filed in the U.S. District
                  Clerk’s Office. Additional sheets may be used as necessary.


    1. State Court Information:

        Please identify the court from which the case is being removed and specify the number assigned
        to the case in that court.

                                 Court                                             Case Number
         116th Judicial District Court of Dallas County, Texas   DC-19-06818


    2. Style of the Case:

        Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s)
        and Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please
        list the attorney(s) of record for each party named and include their bar number, firm name,
        correct mailing address, and phone number (including area code).

                       Party and Party Type                                         Attorney(s)
         Darrell W. McCowan - Plaintiff                          William E. Reid, State Bar No. 16748500,Reid & Dennis
                                                                 2600 Dallas Pwky.,#380,Dallas,TX75034,214.618.1400
         Great West Casualty Company - Defendant                 Robert E. Sheeder, State Bar No. 16748500,
                                                                 Morgan Lewis & Bockius, 1717 Main St., Ste.3200,
                                                                 Dallas, TX 75201, 214.466.4000

    3. Jury Demand:

        Was a Jury Demand made in State Court?                      Yes                      No
                 If “Yes,” by which party and on what date?

                 ___________________________________
                 Plaintiff                                                  ______________________
                                                                            5/13/2019
                 Party                                                      Date
        Case 3:19-cv-01401-B Document 1 Filed 06/11/19                  Page 48 of 48 PageID 48
Supplemental Civil Cover Sheet
Page 2 of 

    4. Answer:

        Was an Answer made in State Court?           Yes                       No
                 If “Yes,” by which party and on what date?

                 ___________________________________
                 Defendant                                            ______________________
                                                                      6/4/2019
                 Party                                                Date


    5. Unserved Parties:

        The following parties have not been served at the time this case was removed:

                                 Party                              Reason(s) for No Service




    6. Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

                                 Party                                         Reason




    7. Claims of the Parties:

        The filing party submits the following summary of the remaining claims of each party in this
        litigation:

                                 Party                                         Claim(s)
         Plaintiff                                    Plaintiff alleges race discrimination and hostile work
                                                      environment under TX Labor Code, Title VII, and 1981.

                                                      Defendant denies each and every allegation.
         Defendant
